Title: To James Madison from Elbridge Gerry, 20 February 1809
From: Gerry, Elbridge
To: Madison, James



My dear Sir,
Cambridge 20th. February 1809

When you can find leisure, read this & the paper enclosed; & I will promise you not to request your attention again political subjects.  They relate to our concerns with France & G Britain.
On the 27th. of January last, a town meeting was held here, on the subject of the last embargo act.  As the federalists conducting it were leading characters, & extremely opposed to Government, & their party the most numerous, I had my doubts, in regard to an attendance; but complied with the wishes of respectable republicans, & appeared at the meeting.  Anticipating the severe federal measures, afterwards adopted, I made the enclosed motion.  This was seconded & supported by the republicans, but by the federalists was overruled; & their motion prevailed. I was afterwards urged to permit a copy to be sent to the press, & complied; but accompanied it with an introduction & with subsequent remarks, both of which are in the enclosed transcripts.  To my great surprize, however, the publication was suppressed, both at the chronicle & democrat offices; by persons, who, I am since informed, shackle those presses.  They dared not appear, & I was desired to publish the whole in a pamphlet, but as I learnt one of their reasons, altho not intended to reach my ears, which was, that the federal administration would be displeased with the measure, & it was impossible, as I conceived, that the Government had such confidents as these.  I at once determined to give you in manuscript this information, & to request your opinion, merely, in regard to the good will, that might result from the publication.  I have an additional reason for transmitting this, Vizt the conduct of this secret faction last spring, in suppressing another publication. This town have been afflicted by speculators, in roads, bridges, &c beyond any other in the Union.  In the consequent conflicts, all political distinctions were lost, & gentlemen of both parties opposed the injurious plans of the speculators.  In the choice of representatives, we knew, that the federal ticket would prevail by nearly two to one, & the republicans opposed to the speculators, voted for the federal representatives, also opposed to them, & thus prevented the choice of federal representatives in favor of them; a paragraph was sent to the Centinel office, stating that I had voted for federal representatives, as did the leading republicans, not noticed in the publication.  A gentleman also, without my knowledge, carried a paragraph to the chronicle office, stating the facts now related, but extraordinary as it may appear, the chronicle faction suppressed the publication; & the suppression, I was well informed, was very injurious to the republican elections: & thus promoted the object of the Centinel publication.  It also made, in regard to myself, disagreeable impressions in the other States, as George Blake Esqr. our district attorney, then at the southwrd, informed me, on his return.  What the meaning of these proceedings is, I know not; but of this I am sure, they are the effects of mean intrigues, & for contemptable private purposes.
I confess to you, my dear Sir, that I have been more alarmed of late, than at any preceeding period, for the public welfare.
The objects of G Britain & France, are first to dupe us into the promotion of their respective veiws, & then to reward us with the honor of being their vessels.  Our objects are to avoid their wiles, to pursue our own interests, & to be armed at every point, against both of them.
Britain conducts her affairs here, by her agents, who put on the garb of federalists, but are as different from uncorrupted american federalists, as they are from true republicans.  France has her agents garbed as republicans, but as different from them in principles, as the latter are from Napoleon: & God knows, he has not a principle of republicanism in his pericranium.
The ultimate object of the british, is concealed from the american federalists.  The present object of both, is to unite the legislatures of the New England & other commercial states, against the federal government, to represent it as despotic; to compel it to retrace it’s steps, & thus to disgrace, to destroy the confidence of the people in, and to overthrow it.  This they will effect, if possible, by alarming the members of the next Congress, for they cannot wait for new elections, and by inducing them to alter their system, & oppose the executive.  If this should not answer, & the measures of government should not materially be changed, & moreover, if they should succeed in their expectations, in regard to other states, they will then declare a secession & independence, make it treason to resist their measures, marshal their citizens against the loyal states, & call immediately the aid of G Britain.  Altho the british federalists have ostensibly clamored against a war with GBritain, I have not the least doubt, they have ardently wished for & secretly promoted it: hoping, that by inciting the unsuspecting hardy federalists of the north, with her myrmidons, to overthrow the southern states, & on the ruins of the Union, to establish a monarchy.  There are many measures of the british administration, who appear to be guided by the counsels of the british federalists, in regard to the UStates, which your discerning eyes must have easily discovered, & which I think cannot be accounted for, on any other principle: the distressing effects of the embargo, & perhaps the want of address, on the part of republicans, in this quarter, have aided the british federalists, & reinforced & strengthned their party.  My candid opinion on this part of the subject, is, that if a civil war should be kindled (& matters have been in such an irritated state as every moment to have endangered an explosion,) that G. B. would not hesitate a moment, that she is even pledged, to aid the mal-contents, first secretly, & then by an open declaration of War.  So much for G. B:, & now for a veiw of the french part of the drama.
In addition to the statements in my motion, I think it manifest, that some of our news papers are as much devoted to France, as others are to Great Britain.  This I think will not be , after the specimen we have lately had in the monitor.  There, is an explicit proposition, that our government should be “aided”, influenced by french counsels, & our army led by french officers.  This is coming to the point, it is preparing the way to have a french commander in chief & by our own army to supersede the supreme executive by one of Napoleons kindred nominations, but what is very extraordinary, is that some republicans, who pretend to great political knowledge, are so inexperienced as to suppose, that should we aid in the overthrow of G. B.  Napoleon will take us by the hand, as his friend.  How has he conducted towards nations, & individuals, who have been devoted to his service?  Look at spain & Portugal & every public man, who has prostituted himself to his veiws.  He has indeed spared the life of the prince of peace, as one spares the life of a decoy duck, to allure others into his toils, & of a similar constitution has been his conduct towards Scimmelpennick, the dutch minister. That man, I knew, in France, & he was a perfect prostitute to his veiws.  Afterwards, by the influence of Napoleon, he was Grand Pensioner of Holland, & so remaind untill Napoleon erected it into a Kingdom, & then was he dismissed forever, as a traitor to his country, & not to be trusted by an Emperor.  A man, I think must be weak inded, to suppose he will be our friend, for a moment, after we are in his power.  If then by means of a civil war, or an immediate declaration against G. B. we should be involved in a war with her, & should meet with success, which is at least problematical, the result to us must be the loss of a great many valuable lives, both republican & federal, an impoverished country, & the union of our exertions, with those of France to overthrow her antagonist.  If this should be the fate of the latter, we should follow it, without delay: if not, France who will find means to aid us with her military officers, will also multiply among us, her political agents; & our own citizens, impressed with national gratitude, which is national folly, & with anti-anglican prejudices, would loose their american feelings, & become devotees of the Emperor, whose intrigues would soon convert them into his subjects.
The points contended for on our part with G. B., ought in my opinion, never to be relinquished: but to aim at obtaining them by a war at this time would I conceive be a dangerous experiment.
Excuse, I pray my dear Sir, the prolixity of this letter, accepting my sincere wishes, that your measures, which I am sure Will have in veiw as their only objects, the honor, prosperity & happiness of your country, may be attended with success, exceeding your most sanguine expectations, & be assured that I remain with the highest sentiments of esteem & respect your obedt. Sert.

E Gerry.

